PLATT, District Judge.
The question for final determination will be whether two patents to White, Nos. 691,222 and 692,953, shall be assigned to complainant by virtue of the contract of January 22, 1887. That matter may well await its day in court. We are now concerned with one single question, i. e., whether the defendant shall retain the unclouded title to those patents until the main contention shall be settled. If there is a reasonable likelihood that the complainant may win on the merits at the end, it is quite proper that, in the circumstances as they exist, the status quo should be preserved. Not being satisfied by the affidavits that such course may not be at last adopted, the order asked for and argued at the hearing may be entered.